926 So.2d 440 (2006)
STATE of Florida, Appellant,
v.
Mark K. SACHS, Appellee.
No. 3D04-1244.
District Court of Appeal of Florida, Third District.
April 12, 2006.
Charles J. Crist, Jr., Attorney General, and Jennifer Falcone Moore, Assistant Attorney General, for appellant.
Roberto D. Stanziale, Ft. Lauderdale, for appellee.
Before GERSTEN, RAMIREZ, and SHEPHERD, JJ.
*441 PER CURIAM.
Based on the parties' stipulation at the trial level as to the controlling effect of State v. Harden, 873 So.2d 352 (Fla. 3d DCA 2004) (finding section 409.920(2)(e), Florida Statutes, unconstitutional), appeal pending, No. SC04-613, we hereby affirm.